Citation Nr: 1755006	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active naval service from November 1942 to July 1945.

The Veteran died in December 1977.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the VA RO in Philadelphia, Pennsylvania.

This case was previously before the Board in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The March 2015 Board remand instructed VA to provide notice to the appellant.  A June 2016 duty to assist letter was sent to the appellant.


FINDINGS OF FACT

1.  The Veteran died in December 1977 due to heart disease.

2.  Heart disease is not etiologically related to the Veteran's active service.



CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to his cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that a VA medical opinion has not been obtained in response to the claim.  38 U.S.C.A. § 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation." See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa at 1322, n.1, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease . . . while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  Nevertheless, in a DIC case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.A. § 5103A(a)(1).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In this case, there is no competent evidence of record indicating that the Veteran's heart disease was related to his active service.  There was no in-service incurrence of any heart related issues to which a competent medical opinion could relate the cause of the Veteran's death.  38 U.S.C.A § 5103A(a) mandates that a reasonable possibility must exist for the medical opinion to help the appellant's case.  Given the lack of medical evidence and competent evidence to support the appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been reasonably triggered.

Analysis

The Veteran's death certificate shows he died from congestive heart failure and atherosclerotic heart disease.  The appellant has generally asserted that the Veteran's heart disease that caused his death was related to his active naval service.  However, she has made no specific allegations that the Veteran had heart symptoms during service, nor has she alleged any in-service disease or injury that she feels caused his heart disease.  She has not identified any medical evidence she wanted VA to obtain on her behalf, and she has submitted no medical evidence herself suggesting any link between the Veteran's military service and his death. 

A review of the record reveals the Veteran's service treatment records (STRs) are silent for any complaint of, treatment for, or clinical diagnosis of heart disease during his period of active service.  Further, STRs do not show complaints of, or treatment for symptoms which could later be identified as symptoms of heart disease while the Veteran was in active service.  Therefore, neither direct nor presumptive service connection for a chronic disability is applicable in this case.

The Veteran was not service connected for any disabilities.  There is no evidence to causally link the Veteran's cause of death to any event or incident of his active service; as such, there is no evidence establishing that the cause of death (or any contributing cause) is medically related to active service.

While the Board is very sympathetic to the appellant's loss of her husband, nevertheless, for the foregoing reasons, the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


